DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed11/2/2020. Claims 1-49 were cancelled. Claims 50-69 are presently pending and presented for examination.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Claim Objections

Claims 64 is objected to because of the following informalities: “the historical data” is not clear with its intent due to interpretation. Examiner suggests that this is a grammatical issue and should read -- the historical tracking data --. For remainder of the action the word will be reviewed as “the historical tracking data”.



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 50-69 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for tracking baggage using mobile device/application.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “an article identifier for providing information associated with an article, the article information including a unique article identity; a location identifier for providing location information related to a current location of the article; a. generate a message by combining the article information with the location information; b. apply a timestamp to the message; and c. transmit the timestamped message; and receive and store a plurality of timestamped messages, thereby to record multiple locations of the article over time” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (article tracking system, mobile device, electronically readable article, mobile application, transmitter, tracking database of claim 50 and claim 66; mobile device, mobile application, electronically readable article, transmitter, tracking database of claim 57) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 50-69 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (article tracking system, mobile device, electronically readable article, mobile application, transmitter, tracking database of claim 50 and claim 66; mobile device, mobile application, electronically readable article, transmitter, tracking database of claim 57).  The additional elements in the claims, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 51-56, 58-65 and 67-69 are also directed to same grouping of methods of organizing human activity.  The additional elements of the article tracking system of claims 51-56 and 67-69; mobile device of claims 62, mobile application of claim 67; tracking database of claims 51, 63, 65 and 69; cloud platform of claims 51-52, 63 and 69; external systems, transform service, record database, teletype message format and data processors of claim 52; bag tag, RFID and BLE beacon of claim 55; bar code, GPS module of Claim 56; GPS of Claim 58; WiFi, 3G, LTE of claim 59; API payload, lightweight baggage information message of claim 60; API payload and JavaScript Object Notation message format of claim 61; handheld wireless scanner of claim 62; software copy, bag tag, cloud platform of claim 63; bag tag of claim 64; software copy of claim 65 amount to mere instructions as discussed above.  The transmitting of the data amounts to insignificant extra-solution activity that is well understood and conventional, as discussed above.  Well-understood, routine, and conventional activity does not add significantly more.  Therefore, the claims are ineligible.  

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 50-51, 53-58, 62-66 and 68-69 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krasko et al (US Patent Application Publication No. 20170004444 - hereinafter Krasko) in view of Olsen et al (US Patent Application Publication No. 20060091206 - hereinafter Olsen).
Re. claim 50, Krasko teaches:
An article tracking system using a mobile device comprising: 
an article identifier for providing electronically readable article information associated with an article, the article information including a unique article identity; [Krasko; ¶21 shows a tag associated to baggage such as “track an individual item of baggage, or bag, the baggage tracking system may employ electronic tags, or e-tags. Each e-tag may include a globally unique identifier (GUID) that can be linked with a particular passenger, bag, or travel itinerary by associating a record containing the GUID with one or more other records in the baggage tracking database”].
a location identifier for providing location information related to a current location of the article; [Krasko; ¶29 shows real-time tracking to track baggage to show current location of baggage].
a mobile application stored on the mobile device, the mobile application configured to: [Krasko; ¶36 and Fig. 4 shows mobile application 66 on a user’s device].
a. generate a message by combining the article information with the location information; [Krasko; ¶69-¶70 shows baggage tracking system allowing the passenger and carrier to track the bag during the trip and the message that is generated is the location information identifying location of the scan that is sent to the baggage tracking system for storage in the baggage tracking database such as “Each time the GUID is read from the e-tag 26 by scanning the QR code, interrogating the RFID circuit, using the wireless communication protocol, or any other suitable means, location information identifying the location of the scan may be sent to the baggage tracking system 20 for storage in the baggage tracking database 22. In an embodiment of the invention, this location data may be used to generate a map showing the last known location of each bag being transported by the carrier”, further ¶70 shows message to the user which identifies tracking and location of baggage during loading/unloading such as “the messaging service 88 may transmit a text message to the passenger 64 at predetermined or user selectable times. For example, the passenger 64 may be notified when the bag is loaded into an aircraft corresponding to a flight number identified by the travel itinerary. This notification may occur for each connecting flight. The passenger 64 may also be notified of the location of the bag when the bag is unloaded from the aircraft and ready for distribution at the final destination”].
b. apply a timestamp to the message; and [Krasko; ¶73 shows timestamp applied to message as ¶69-¶70 shows notifications with as messages transmitted to show locations and when bag is loaded and unloaded such as “the messaging service 88 may transmit a text message to the passenger 64 at predetermined or user selectable times. For example, the passenger 64 may be notified when the bag is loaded into an aircraft corresponding to a flight number identified by the travel itinerary…passenger 64 may also track the progress of an effort to locate a lost bag by accessing the baggage tracking system 20 online as described above”. ¶73 shows database receiving and storing records with changes with a time when changes were made such as “database management module 106 may also enable the baggage tracking system 20 to store data received from the mobile application 66 in the baggage tracking database 22. The database management module 106 may maintain a history of data stored in the baggage tracking database 22, such as a record of changes showing times changes were made”]
a tracking database configured to receive and store a plurality of timestamped messages, thereby to record multiple locations of the article over time.  [Krasko; ¶25 shows baggage tracking database 22, ¶69-¶70 shows notifications with as messages transmitted to show locations and when bag is loaded and unloaded such as “the passenger 64 may be notified when the bag is loaded into an aircraft corresponding to a flight number identified by the travel itinerary. This notification may occur for each connecting flight. The passenger 64 may also be notified of the location of the bag when the bag is unloaded from the aircraft and ready for distribution at the final destination…passenger 64 may also track the progress of an effort to locate a lost bag by accessing the baggage tracking system 20 online as described above”. ¶73 shows database receiving and storing records with changes with a time when changes were made such as “database management module 106 may also enable the baggage tracking system 20 to store data received from the mobile application 66 in the baggage tracking database 22. The database management module 106 may maintain a history of data stored in the baggage tracking database 22, such as a record of changes showing times changes were made”].
Krasko doesn’t teach, Olsen teaches:
c. transmit the timestamped message via a transmitter of the mobile device; and [Olsen; ¶25 shows wireless device (mobile device) on a package as shown in Fig. 3, and the wireless device transmits signal (message) with a timestamp and location such as “wireless access point 22, and any related systems in communication therewith, can be configured to generate or receive timestamp and location data upon receipt of the unique device identifier 20 from the wireless device 18. In one embodiment, the timestamp data may be included in the signal transmitted by the wireless device 18. By detecting the occurrence of such transmissions from the device 18, a time and date during which the device (and thus the object 14) is physically within transmission range of a particular access point 22 can be recorded in association with the unique device identifier 20”
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Olsen in the system of Krasko, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 51, Krasko in view of Olsen teaches article tracking system of claim 50.
Krasko teaches:
further comprising a cloud platform including the tracking database that receives and stores the timestamped message at a remote location. [Krasko; ¶39 provides cloud database which can store elements. Further, ¶25 shows baggage tracking database 22, ¶73 shows database receiving and storing records with changes with a time when changes were made such as “database management module 106 may also enable the baggage tracking system 20 to store data received from the mobile application 66 in the baggage tracking database 22. The database management module 106 may maintain a history of data stored in the baggage tracking database 22, such as a record of changes showing times changes were made”]. 

Re. claim 53, Krasko in view of Olsen teaches article tracking system of claim 50.
Krasko teaches:
wherein user information associated with a user is manually input.  [Krasko; ¶115 shows passenger inputting the bag details during online check-in, bag details is user information as it is baggage associated with a user].

Re. claim 54, Krasko in view of Olsen teaches article tracking system of claim 50.
Krasko teaches:
wherein the article is a baggage article.  [Krasko; ¶21-¶23 shows the baggage associated with passenger].

Re. claim 55, Krasko in view of Olsen teaches article tracking system of claim 50.
Krasko teaches:
wherein the article identifier is a bag tag, an RFID or a BLE beacon.  [Krasko; ¶21 shows the use of an e-tag for the baggage identifier such as “track an individual item of baggage, or bag, the baggage tracking system may employ electronic tags, or e-tags. Each e-tag may include a globally unique identifier (GUID) that can be linked with a particular passenger, bag, or travel itinerary by associating a record containing the GUID with one or more other records in the baggage tracking database. The GUID may be used by the system to track the bag so that the e-tag can replace or supplement conventional paper tags”].

Re. claim 56, Krasko in view of Olsen teaches article tracking system of claim 50.
Krasko teaches:
wherein the location identifier is a bar code or a GPS module.  [Krasko; ¶34 and ¶111 shows an etag has a machine readable code, and further states the machine readable code may be a bar code such as “e-tag 26 may store data in the form of a machine readable code or in a memory. The machine readable code may be readable, for example, by a computer or scanning device through optical or other electromagnetic means. In the case of optical storage, the machine readable code may comprise a bar code, a QR code, or any other suitable machine readable technology capable of storing the GUID”].

Re. claim 57, Krasko teaches:
An article tracking method using a mobile device comprising the steps of: 
a. associating an article identifier with an article; [Krasko; ¶21 shows a tag associated to baggage such as “track an individual item of baggage, or bag, the baggage tracking system may employ electronic tags, or e-tags. Each e-tag may include a globally unique identifier (GUID) that can be linked with a particular passenger, bag, or travel itinerary by associating a record containing the GUID with one or more other records in the baggage tracking database”].
b. obtaining, via a mobile application stored on the mobile device, electronically readable article information including a unique article identity from the article identifier; 3Atty. Docket No.: 32771-137217 [Krasko; ¶36 and Fig. 4 shows mobile application 66 on a user’s device. Further ¶36-¶36 shows using the mobile device scanning the e-tag associated with the bag to retrieve its identification such as “obtain data from the e-tag 26, the user device may include a light source, such as a laser, that illuminates the machine readable code and a photo detector that generates an electrical signal in response to light reflected from the code”].
c. obtaining location information related to a current location of the article from a location identifier; [Krasko; ¶100 present a current status and location such as “status may include one or more of the current status of the bag (e.g., loaded, unloaded) and a location of the bag (e.g., identity of the airport in which the bag was last scanned)”].d. generating a message by combining, via the mobile application, the article information and location information; [Krasko; Aside from ¶100 presenting a current status and location such as “status may include one or more of the current status of the bag (e.g., loaded, unloaded) and a location of the bag (e.g., identity of the airport in which the bag was last scanned)”. ¶69-¶70 shows baggage tracking system allowing the passenger and carrier to track the bag during the trip and the message that is generated is the location information identifying location of the scan that is sent to the baggage tracking system for storage in the baggage tracking database such as “Each time the GUID is read from the e-tag 26 by scanning the QR code, interrogating the RFID circuit, using the wireless communication protocol, or any other suitable means, location information identifying the location of the scan may be sent to the baggage tracking system 20 for storage in the baggage tracking database 22. In an embodiment of the invention, this location data may be used to generate a map showing the last known location of each bag being transported by the carrier”, further ¶70 shows message to the user which identifies tracking and location of baggage during loading/unloading such as “the messaging service 88 may transmit a text message to the passenger 64 at predetermined or user selectable times. For example, the passenger 64 may be notified when the bag is loaded into an aircraft corresponding to a flight number identified by the travel itinerary. This notification may occur for each connecting flight. The passenger 64 may also be notified of the location of the bag when the bag is unloaded from the aircraft and ready for distribution at the final destination”].
e. applying a timestamp to the message; [Krasko; ¶61, ¶81 and ¶89 show the communication with the mobile application and the scanning of the mobile device to scan e-tags on bags and retrieve article identity from the article identifier such as GUID which is a globally unique identifier and also retrieves data by scanning the e-tag. ¶69-¶70 shows notifications as messages transmitted to show locations and when bag is loaded and unloaded such as “the messaging service 88 may transmit a text message to the passenger 64 at predetermined or user selectable times. For example, the passenger 64 may be notified when the bag is loaded into an aircraft corresponding to a flight number identified by the travel itinerary…passenger 64 may also track the progress of an effort to locate a lost bag by accessing the baggage tracking system 20 online as described above”. ¶73 shows database receiving and storing records with changes with a time when changes were made such as “database management module 106 may also enable the baggage tracking system 20 to store data received from the mobile application 66 in the baggage tracking database 22. The database management module 106 may maintain a history of data stored in the baggage tracking database 22, such as a record of changes showing times changes were made”]
g. receiving and storing the timestamped message at a tracking database; and [Krasko; ¶25 shows baggage tracking database 22, ¶69-¶70 shows notifications with as messages transmitted to show locations and when bag is loaded and unloaded such as “the passenger 64 may be notified when the bag is loaded into an aircraft corresponding to a flight number identified by the travel itinerary. This notification may occur for each connecting flight. The passenger 64 may also be notified of the location of the bag when the bag is unloaded from the aircraft and ready for distribution at the final destination…passenger 64 may also track the progress of an effort to locate a lost bag by accessing the baggage tracking system 20 online as described above”. ¶73 shows database receiving and storing records with changes with a time when changes were made such as “database management module 106 may also enable the baggage tracking system 20 to store data received from the mobile application 66 in the baggage tracking database 22. The database management module 106 may maintain a history of data stored in the baggage tracking database 22, such as a record of changes showing times changes were made”].
h. repeating steps b to g for a plurality of locations, thereby to record multiple locations of the article over time.  [Krasko; ¶25 shows baggage tracking database 22, ¶69-¶70 shows notifications with as messages transmitted to show locations and when bag is loaded and unloaded such as “the passenger 64 may be notified when the bag is loaded into an aircraft corresponding to a flight number identified by the travel itinerary. This notification may occur for each connecting flight. The passenger 64 may also be notified of the location of the bag when the bag is unloaded from the aircraft and ready for distribution at the final destination…passenger 64 may also track the progress of an effort to locate a lost bag by accessing the baggage tracking system 20 online as described above”. ¶73 shows database receiving and storing records with changes with a time when changes were made such as “database management module 106 may also enable the baggage tracking system 20 to store data received from the mobile application 66 in the baggage tracking database 22. The database management module 106 may maintain a history of data stored in the baggage tracking database 22, such as a record of changes showing times changes were made”].
Krasko doesn’t teach, Olsen teaches:
f. transmitting the timestamped message via a transmitter of the mobile device; [Olsen; ¶25 shows wireless device (mobile device) on a package as shown in Fig. 3, and the wireless device transmits signal (message) with a timestamp and location such as “wireless access point 22, and any related systems in communication therewith, can be configured to generate or receive timestamp and location data upon receipt of the unique device identifier 20 from the wireless device 18. In one embodiment, the timestamp data may be included in the signal transmitted by the wireless device 18. By detecting the occurrence of such transmissions from the device 18, a time and date during which the device (and thus the object 14) is physically within transmission range of a particular access point 22 can be recorded in association with the unique device identifier 20”
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Olsen in the system of Krasko, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 58, Krasko in view of Olsen teaches article tracking method of claim 57.
Krasko teaches:
wherein the location information includes at least one of: a location code, a location text descriptor, and GPS/latitude and longitude coordinates.  [Krasko; ¶100 shows it provides a location of the bag by providing an identity of the airport in which the bag was last scanned].

Re. claim 62, Krasko in view of Olsen teaches article tracking method of claim 57.
Krasko teaches:
wherein the mobile device is a handheld wireless scanner.  [Krasko; ¶57 and ¶98 shows use of a mobile device with scanning abilities such as “an agent of the carrier or airport may scan the e-tag 26 by causing the user device to read the e-tag 26 in association with handling a bag”]. 

Re. claim 63, Krasko in view of Olsen teaches article tracking method of claim 57.
Krasko teaches:
further comprising storing a software copy of historical tracking data associated with a bag tag on a cloud platform.  [Krasko; ¶73 shows storing of tracking data such as “database management module 106 may also enable the baggage tracking system 20 to store data received from the mobile application 66 in the baggage tracking database 22. The database management module 106 may maintain a history of data stored in the baggage tracking database 22, such as a record of changes showing times changes were made”, meanwhile ¶39 states the use of cloud based network services for cloud platform, while Fig. 1 shows Baggage Tracking System 20 reporting its data to the Network].

Re. claim 64, Krasko in view of Olsen teaches article tracking method of claim 57.
Krasko teaches:
wherein the historical data associated with the bag tag includes the most recent location data and LPN associated with the bag tag.  [Krasko; ¶67 shows baggage tracking database (historical data) showing most recent location data as the last known location of the bag based on scan from the e-tag as shown in ¶68. Further historical data associated with the bag tag including LPN associated with the bag tag is shown in ¶90 as the LPN is used in the baggage tracking database as well such as “if the bag does not have an e-tag 26, the e-tag 26 has been separated from the bag, the e-tag 26 is unresponsive to reading, or the e-tag 26 only returns the LPN, the passenger 64, check-in agent 76, loading agent 84, or lost-and-found agent 86 may retrieve passenger, baggage, or itinerary data using the LPN. The GUID may be associated with the LPN in the baggage tracking database 22 at check-in, e.g., in response to the LPN being assigned to the bag. In response to receiving a query including the LPN, the baggage tracking system 20 may retrieve the GUID based on the LPN, and use the GUID to retrieve passenger data, baggage data”].

Re. claim 65, Krasko in view of Olsen teaches article tracking method of claim 57.
Krasko teaches:
further comprising: 
querying a software copy of historical tracking data and extracting stored tracking data, and presenting the extracted data to a user.  [Krasko; ¶90 shows what occurs when a search of tracking data is requested for lost and found baggage and it is then presented to the individual requesting the search of the baggage tracking such as “In response to receiving a query including the LPN, the baggage tracking system 20 may retrieve the GUID based on the LPN, and use the GUID to retrieve passenger data, baggage data, itinerary data, or a combination thereof depending on the nature of the query. This data may then be returned to the requesting passenger 64, check-in agent 76, or loading agent 84. If no database records are associated with the LPN or GUID, the passenger 64, check-in agent 76, or loading agent 84 may be notified that no records were found”].

Re. claim 66,
Article tracking system of claim 66 substantially mirrors the article tracking method of claim 57.

Re. claim 68, Krasko in view of Olsen teaches article tracking system of claim 66.
Krasko teaches:
wherein the location information includes a unique location identity.  [Krasko; ¶100 states an identify of the airport in which the bag was last scanned].

Re. claim 69, Krasko in view of Olsen teaches article tracking method of claim 66.
Krasko teaches:
further comprising a cloud platform including the tracking database that receives and stores the timestamped message at a remote location. [Krasko; ¶39 provides cloud database which can store elements. Further, ¶25 shows baggage tracking database 22, ¶73 shows database receiving and storing records with changes with a time when changes were made such as “database management module 106 may also enable the baggage tracking system 20 to store data received from the mobile application 66 in the baggage tracking database 22. The database management module 106 may maintain a history of data stored in the baggage tracking database 22, such as a record of changes showing times changes were made”].

Claim 52 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krasko in view of Olsen in view of Gillen et al (US Patent Application Publication No. 20160314429 - hereinafter Gillen) in view of Couch et al (US Patent Application Publication No. 20030126109 - hereinafter Couch) in view of Cuff et al (US Patent Application Publication No. 20130290459 - hereinafter Cuff).
Re. claim 52, Krasko in view of Olsen teaches article tracking system of claim 51.
wherein: 
the cloud platform is configured to: [Krasko; ¶50].
retrieve user information associated with a user from one or more external systems via a data processor; 2Atty. Docket No.: 32771-137217 [Krasko; ¶27 shows passenger information retrieved as information is generated using information associated with passenger such as “PNR database 14 may be provided by the reservation system 12 or another suitable system, and may be configured to maintain PNRs for the carrier. Each PNR may be generated, at least in part, by the reservation system 12, and may comprise one or more reservation records that contain itinerary and passenger information associated with one or more booked reservations. The PNR database 14 may be accessible by other systems, such as the customer management system 16, baggage reconciliation system 18, and baggage tracking system 20, and may include records storing data defining an itinerary for a particular trip, passenger, or group of passengers”. Also, ¶48-¶49 shows passenger related data from passenger name record as it states “GUID may then be stored in the e-tag record 108, and data identifying the passenger 64, such as the passenger's name, address, or an account number, stored in the user record 109”, additionally ¶49 states “user record 109 may store passenger data in one or more fields using one or more of a plurality of data structures, such as strings, numbers, or Boolean flags. For example, a plurality of data structures (e.g., three data strings) may be allocated for the passenger name, such as one string for each of the first, middle, and last name of the passenger. Likewise, the address may be stored in separate data strings for each line in a plurality of lines comprising the address of the passenger” which shows data such as passenger address stored with passenger name].
the user information includes: [Krasko; ¶48-¶49].
passenger related data retrieved from a passenger name record database, and [Krasko; ¶48-¶49 shows passenger related data from passenger name record as it states “GUID may then be stored in the e-tag record 108, and data identifying the passenger 64, such as the passenger's name, address, or an account number, stored in the user record 109”, additionally ¶38 states “user record 109 may store passenger data in one or more fields using one or more of a plurality of data structures, such as strings, numbers, or Boolean flags. For example, a plurality of data structures (e.g., three data strings) may be allocated for the passenger name, such as one string for each of the first, middle, and last name of the passenger. Likewise, the address may be stored in separate data strings for each line in a plurality of lines comprising the address of the passenger” which shows data such as passenger address stored with passenger name].
the unique article identity of an article associated with the user; [Krasko; ¶17 and Fig. 9 shows e-tag data associated to baggage relating to passenger].
Krasko doesn’t teach, Gillen teaches:
the data processor is configured to use the unique article identity to enrich the message with the retrieved user information; and [Gillen; ¶115 shows the use of unique article identity (tracking number) used in the message with retrieved user information (information/data identifying the customer) as it states “For example, the notification may include a tracking number and/or other identifying information/data for the item, information/data identifying the customer, the mobile delivery location, and/or the like. In some embodiments, the delivery vehicle driver and/or other carrier personnel may be able to turn down the mobile delivery request”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Gillen in the system of Krasko, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Krasko doesn’t teach, Couch teaches:
transform the message into a same format as the user information with a transform service; [While in Krasko the user information is stored in database as shown by Fig. 2 element 62, Couch; ¶13 shows converting messaging data into a table format, such as “system for converting messaging data into a relational table format in a database system, wherein the messaging data is within a messaging system”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Couch in the system of Krasko, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Krasko doesn’t teach, Cuff teaches:
the transform service transforms the message into teletype message format.  [Cuff; ¶25 shows message transformed into a teletype message such as “teletype (TTY) gateway 130 receives text messages (e.g., SMS text messages) and converts to teletype (TTY)/Baudot traffic to be sent to the peering network provider for routing to the appropriate PSAP who have selected TTY as their interface type”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Cuff in the system of Krasko, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 59 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krasko in view of Olsen in view of Wible et al (US Patent Application Publication No. 20130265155 - hereinafter Wible).
Re. claim 59, Krasko in view of Olsen teaches article tracking method of claim 57.
Krasko doesn’t teach, Wible teaches:
wherein the message is transmitted via at least one of: WiFi, 3G, and LTE.  [Wible; ¶75 shows message transmitted over Wifi such as “This could include, for example, the control unit 105 generating a message for transmission over a WiFi, cellular, or satellite network. The message can include an identification of the GTD 100, as well as an identification of the carried asset(s) present in or on the cargo carrier”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Wible in the system of Krasko, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 60-61 are is rejected under 35 U.S.C. 103(a) as being unpatentable over Krasko in view of Olsen in view of Colby et al (US Patent Application Publication No. 20190166121 - hereinafter Colby).
Re. claim 60, Krasko in view of Olsen teaches article tracking method of claim 57.
Krasko doesn’t teach, Colby teaches:
wherein the message is an API payload comprising a lightweight baggage information message.  [Colby; ¶12 shows API message in JavaScript format such as “request message is received via the API gateway 10. The request includes a URL for accessing the content stored on the web server 8, as well as a unique identifier for either the recipient 6 and/or their device 6a. According to the illustrated embodiment, the delivery request message takes the form of a JSON (JavaScript Object Notation) document that is posted to a REST endpoint for the API gateway 10”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Colby in the system of Krasko, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 61, Krasko in view of Olsen teaches article tracking method of claim 57.
Krasko doesn’t teach, Colby teaches:
wherein the message is an API payload in JavaScript Object Notation message format.  [Colby; ¶12 shows API message in JavaScript format such as “request message is received via the API gateway 10. The request includes a URL for accessing the content stored on the web server 8, as well as a unique identifier for either the recipient 6 and/or their device 6a. According to the illustrated embodiment, the delivery request message takes the form of a JSON (JavaScript Object Notation) document that is posted to a REST endpoint for the API gateway 10”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Colby in the system of Krasko, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 67 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krasko in view of Olsen in view of Rander et al (US Patent Application Publication No. 20170344010 - hereinafter Rander).
Re. claim 67, Krasko in view of Olsen teaches article tracking system of claim 66.
wherein the mobile application requests the current location to be manually input.  [Rander; ¶51 shows user manually inputting their current location using an application service such as “the user can input a current location on the designated application 179, which can be transmitted to the SDV 100, and utilized by the vehicle control 128 to drive to the user”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Rander in the system of Krasko, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it “can generate the pick-up area to include a certain number of pick-up location options previously determined to facilitate more efficient pick-ups”, [Rander; ¶64].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628